EXHIBIT FORM OF CONSENT OFDOWNEY BRAND LLP To: The Board of Directors of Taiga Building Products Ltd. February 19, 2009 We hereby consent to all references to this firm in Amendment No. 1 to the Registration Statement on Form F-7 (the “Amended Registration Statement”) filed by Taiga Building Products Ltd. (the "Company") under the Securities Act of 1933, as amended, and in theShort Form Prospectus made a part of the Amended Registraton Statement relating to the issuance ofrightsof the Company. Yours truly, DOWNEY BRAND LLP /s/ Downey Brand
